Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 16/462,659 filed on 05/21/2019.  Claims 1-19 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 5-7, 9-12 and 17 are rejected under 35 U.S.C. 102(b) as being anticipated by Asawa et al (US 5,775,178).
As to claims 1, 9 and 10, Asawa et al show an adjustment gearing device for a shaft, comprising: 
a ring arrangement (3); 
a strain wave gearing, including: a spur gear device (6) having a first cylindrical portion (61) and a collar portion (63), the first cylindrical portion having a first diameter and an external toothing (62), 
an inner rotor (5) having an internal toothing, the external toothing and the internal toothing intermeshing in some areas, 

the inner rotor (5) capable of rotating in a circumferential direction relative to the outer rotor (81), and the spur gear device (6) rotationally fixed to the outer rotor (81), 
the spur gear device (6) including a second cylindrical portion (64) for bearing on the outer rotor (81), 
the second cylindrical portion (64) having a second diameter greater than the first diameter (61), 
the collar portion (63) arranged as an intermediate portion between the first and the second cylindrical portion (61, 64), 
the ring arrangement (3) bearing on the second cylindrical portion (64), and
a press-fit (i.e., by bolts 10) formed between the ring arrangement (3), the second cylindrical portion (64), and the outer rotor (81). 
As to claim 5, wherein the first and the second cylindrical portion (61, 64) are arranged coaxially with a main axis of rotation of the strain wave gearing, wherein the second cylindrical portion is collinear with the first cylindrical portion in an axial direction. 
As to claim 6, wherein the first and second cylindrical portions (61, 64) and the collar portion are integrally connected to one another. 
As to claim 7, wherein the spur gear device (6) is a collared sleeve, and the second cylindrical portion (64) is formed by deformation of the collar portion. 
As to claim 11, wherein surface texturing (i.e., the present/existing surface texturing) is applied to at least one of an inner cylindrical surface of the second cylindrical portion or a radially outer side of the outer rotor. 

As to claim 17, wherein the external toothing and the internal toothing mesh together in two areas that are offset by 180 degrees about an axis of rotation (inherent).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Asawa et al (US 5,775,178).
As to claim 13, Asawa et al do not show the first cylindrical portion and the second cylindrical portion forming a U-shape.  Applicants have presented no argument to convince that the particular configuration of the first and second cylindrical portions being a U-shape is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of modifying the first and second cylindrical portions of Asawa et al to be a U-shape.  See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459. 
As to claim 14, the second cylindrical portion (64) is shorter in axial length than the first cylindrical portion (61). 

	It would have been an obvious matter of design choice to make the first and second cylindrical portions of Asawa et al such that the second cylindrical portion has an axial length ranging from 5 mm to 20 mm, and a difference between the first diameter and the second diameter is less than 8 cm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 2-4, 8, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658